FILED

UNITED sTATEs DISTRICT CoURT MAY 2 3 2013
F@R THE DISTRICT OF COLUMBIA clerk, u.s. answer a Bankru m
Courts for the District of Coluiiibi'a

Xavier Flores, )
)

Piainriff, )

)

v. ) Civil Action No. /3-  

)

Best Westem et al., )
)

Defendants. )

)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs four pro se complaints, which are
consolidated into this one civil action, and his application to proceed in forma pauperis. The
application will be granted and the case will be dismissed pursuant to 28 U.S.C. § l9l5(e)
(Z)(B)(ii) (requiring dismissal of a case upon a determination that the complaint fails to state a
claim upon which relief may be granted).

Plaintiff, a homeless individual who submitted more than 30 cryptic complaints within
the first two weeks of March alone, sues entities located in Madison, Wisconsin, purportedly
under the Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12101 et seq. Plaintiff
concludes that those entities denied his request to use either the phone or the bathroom, but he
has not stated any other facts and does not claim to have a disability.

A plaintiff’ s "allegations must be enough to raise a right to relief above the speculative
level . . . ." Bell Atlantz'c Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted); see
Aktieselskabet AF 21. N0v. 2001 v. Fame Jeans, Inc., 525 F.3d 8, 16 n.4 (D.C. Cir. 2008) ("We

have never accepted ‘legal conclusions cast in the form of factual allegations’ because a
l

complaint needs some information about the circumstances giving rise to the claims.") (quoting
Kowal v. MCI Commc'ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994)). Plaintiffhas stated no
facts to support an ADA claim. Even if he had, such a claim is properly brought in the judicial
district where the alleged unlawful practice occurred or where the relevant records are
maintained and administered, which appears in this case to be the United States District Court for
the Western District of Wisconsin. See 42 U.S.C. § l2117(a) (incorporating Title VII's

enforcement procedures set forth at 42 U.S.C. § 2000€-5(1`)(3). A separate Order of dismissal

%»~\~ui/t :b 

ll‘iiiteil States District Judge

accompanies this Memorandum Opinion.

Date: May D ,2013